            Case 3:18-cv-01032-SDD-EWD Document 1                   11/20/18 Page 1 of 3



                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

REGGIE HEYSE                                         :       CIVIL ACTION NO.
Plaintiff                                            :
                                                     :       JUDGE
VERSUS                                               :
                                                     :       MAGISTRATE JUDGE
EAN HOLDINGS, LLC,                                   :
MOVIE TAVERN, INC. AND                               :
SCOTT M. HOAG                                        :
Defendant                                            :       JURY TRIAL DEMANDED

*************************************************************************************

                                     NOTICE OF REMOVAL
                                AND REQUEST FOR TRIAL BY JURY

       Pursuant to 28 U.S.C. §§1441 and 1446, defendant, Movie Tavern, Inc., and Scott M. Hoag, file this

Notice of Removal of the above captioned action from the 21st Judicial District Court, Parish of

Livingston, State of Louisiana, to the United States District Court for the Middle District of Louisiana. In

connection with this Notice of Removal, defendants respectfully represent as follows:

                                                     -1-

       On or about September 27, 2018, the matter of Reggie Heyse. v. EAN Holdings, LLC, et al, was

filed in the 21st Judicial District Court, Parish of Livingston, State of Louisiana, and assigned Docket No.

160880. A copy of the Petition is attached hereto as Exhibit “A.”

                                                     -2-

       On October 17, 2018, Movie Tavern, Inc., named defendant, was served with a copy of the original

petition. The Citation return is attached hereto as Exhibit “B.”

                                                     -3-

       Upon information and belief, plaintiff herein, Reggie Heyse is a resident of and domiciled in the

Parish of Ascension, State of Louisiana, (Exhibit “A” at ¶ unnumbered). Defendant, Movie Tavern Inc., is
              Case 3:18-cv-01032-SDD-EWD Document 1                  11/20/18 Page 2 of 3



a corporation organized and registered in the State of Texas., (Exhibit “A” at ¶ 1). Defendant, EAN

Holdings, LLC is a corporation organized and registered in the State of Delaware, (Exhibit “A” at ¶ 1).

Defendant Scott M. Hoag is a person of the full age of majority and upon information and belief is

domiciled in the State of Georgia. (Exhibit “A” at ¶ 1).

                                                       -4-

        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a) because the amount in

controversy exceeds $75,000.00 and is between parties of different states.

                                                       -5-

        Pursuant to 28 U.S.C. §§1441(b) and 1446, this action is removable because this Court has

jurisdiction over this case, and the state court in which this action was commenced is within this Court’s

judicial district.

                                                       -6-

        As required by 28 U.S.C. §1446(d), a Notice to State Court of Filing of Notice of Removal, and a

copy of this Notice of Removal, will be promptly filed in the 21st Judicial District Court, Parish Livingston,

State of Louisiana, and served on the plaintiffs. A copy of the Notice to State Court of Filing of Notice of

Removal is attached to this Notice of Removal as Exhibit “C”

                                                       -7-

        There are no motions pending before the 21st Judicial District Court.

                                                       -8-

        Defendants request a trial by jury on all issues triable by jury.




                                                        2
             Case 3:18-cv-01032-SDD-EWD Document 1                  11/20/18 Page 3 of 3



       WHEREFORE, Defendants, Movie Tavern, Inc., and Scott M. Hoag respectfully request the

removal of this action from the 21st Judicial District Court, Parish of Livingston, State of Louisiana, to the

United States Court for the Middle District of Louisiana, and request a trial by jury of this matter.




                                              Respectfully submitted:

                                              COMEAUX, STEPHENS & GRACE

                                              /s/ Elizabeth Smyth Rambin        ____________
                                              ELIZABETH SMYTH RAMBIN, No. 17149
                                              3900 N. Causeway Blvd.
                                              One Lakeway Center, Suite 1060
                                              Metairie, LA 70002
                                              Telephone: (504) 831-3747
                                              Fax: (504) 837-9508
                                              Email: Elizabeth.rambin@zurichna.com
                                              Attorneys for Movie Tavern, Inc., and
                                              Scott M. Hoag


                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Consent to Filing of Notice of

Removal has been served electronically upon all counsel of record who utilize the CM/ECF system and has

been mailed to all other counsel of record by placing same in United States First Class Mail, properly

addressed and with sufficient postage affixed, this 20th day of November, 2018.

                                                      /s/ Elizabeth Smyth Rambin ____________
                                                      ELIZABETH SMYTH RAMBIN




                                                       3
